PER CURIAM
Pursuant to plea negotiations, defendant pled guilty to the offense of being a “felon in possession of a firearm.” ORS 166.270. The court then dismissed a charge of robbery, on motion of the state. Defendant challenges the term of post-prison supervision imposed. Although the state concedes that the court erred, we do not have authority to review the claim of error, because the sentence resulted from a plea agreement. ORS 138.222(2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Kilborn, 120 Or App 462, 852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993).
Affirmed.